Citation Nr: 0616848	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-02 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1968 
to April 1971.  He served part of his active duty in Vietnam 
from September 1968 to April 1970, and his DD Form 214 shows 
that he was awarded a Bronze Star, the Vietnam Cross of 
Gallantry with Palm, and a Vietnam campaign ribbon.  The 
veteran died in January 1998.  The appellant is his surviving 
spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a November 2005 Order, the United States Court of Appeals 
for Veterans Claims (CAVC) vacated and remanded the Board's 
November 2004 decision concerning the claim for service 
connection for the veteran's cause of death.  It was noted in 
the October 2005 Joint Motion for Remand that a remand was 
required to fulfill the appellant's request for a copy of 
specific medical records as well as to provide adequate 
discussion regarding a statement in a May 2003 VA medical 
opinion.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in January 
1998 was identified on the death certificate as Parkinson's 
disease with duration of greater than one month.  

2.  Parkinson's disease was not present during active 
military service nor manifested to a compensable degree 
within one year subsequent to the veteran's separation from 
service, nor is it shown to be related to his service.

3.  The veteran had no service-connected disabilities at the 
time of his death; in a September 2000 decision the Board 
granted service connection for PTSD for accrued benefits 
purposes and in an October 2000 rating decision the RO 
assigned the disability a noncompensable rating from January 
31, 1992 and a 70 percent rating from February 6, 1996.  

4.  An April 2003 rating decision granted a total disability 
rating due to unemployability (TDIU), effective from February 
1996.

5.  The veteran's service-connected disability of PTSD was 
neither the principal nor a contributory cause of his death.  

6.  The appellant is the veteran's surviving spouse.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted, as Parkinson's disease was not incurred in 
or aggravated by service, and nor is presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The veteran's service-connected disability of PTSD was 
neither the principal nor contributory cause of his death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Veteran's Cause of 
Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2005).  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Certain 
disabilities that are manifested subsequent to discharge 
within a specified time period are statutorily presumed to 
have been incurred during service.  See 38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Parkinson's disease (characterized as an organic 
disease of the nervous system) that is manifested to a 
compensable degree within one year following separation from 
service is presumed to have been incurred during service.  
See 38 C.F.R. § 3.309(a) (2005). 

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2005).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2005).

Prior to his death, the veteran had been awarded nonservice 
connected pension benefits effective from January 31, 1992 
but was not service-connected for any disability.  During his 
lifetime, the veteran had been denied entitlement to service 
connection for Parkinson's disease or Parkinsonism on a 
direct basis or as secondary to herbicide exposure in rating 
decisions issued by the RO in October 1992, April 1994, and 
October 1998.  

The veteran died in January 1998.  His death certificate 
lists the immediate cause of his death as Parkinson's disease 
of more than one month's duration.  In a September 2000 
decision, the Board granted service connection for PTSD for 
accrued benefits purposes, and an October 2000 rating 
decision assigned a noncompensable rating from January 31, 
1992 and a 70 percent rating from February 6, 1996 for PTSD 
for accrued benefits purposes.  In an April 2003 rating 
decision, the RO also assigned a total disability rating due 
to unemployability, effective from February 1996.

The appellant contends that Parkinson's disease, the 
immediate cause of death for her husband, was incurred in or 
aggravated by his active military service.  More 
specifically, she alleges that herbicide exposure during 
active service in Vietnam caused the veteran to develop early 
onset Parkinson's disease.  She also contends that the 
veteran's service-connected PTSD disability was a 
contributory cause of his death.  In this case, the appellant 
claims that the veteran's service-connected PTSD aggravated 
his diagnosed disability of Parkinson's disease.  After 
reviewing the record, the Board finds that the evidence does 
not support her contentions and her claim for service 
connection for the veteran's cause of death must fail.

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of Parkinson's disease or 
any other neurological symptoms.  

A January 1987 private hospital summary noted that the 
veteran had a one-year history of progressive tremor 
involving the extremities as well as some gait difficulty and 
bradykinesia.  The report detailed that there were no 
historical facts that would have predisposed the veteran to 
Parkinsonism.  A diagnosis of Parkinson syndrome, probably 
idiopathic, was listed in this report.  Additional VA and 
private medical treatment records dated between January 1987 
and February 1988 show that the veteran continued to be 
treated for Parkinson's disease.  

VA medical records dated between July 1988 and March 1989 
indicated treatment for Parkinson's disease.  A July 1988 VA 
medical certificate showed that Parkinson's disease had been 
diagnosed between 1 1/2 and two years before.  A December 1988 
VA treatment record noted that the veteran exhibited memory 
impairment, was often agitated, and experienced 
hallucinations and delusions attributed to medication.  An 
additional December 1988 VA medical record listed an 
assessment of Parkinson's disease with probable early 
dementia.  A December 1988 VA hospitalization summary showed 
that based upon a psychiatry consult, the veteran was felt to 
have pseudodementia and required treatment for depression 
with antidepressants was recommended.  A January 1989 VA 
psychiatric evaluation report listed the following diagnoses 
of:  1) mild organic brain syndrome; 2) severe subcortical or 
peripheral motor deficits with relatively greater decrements 
on the left-body-side; and 3) abnormal Minnesota Multiphasic 
Personality Inventory (MMPI), consistent with chronic 
depression.  

VA medical records dated between May 1989 and November 1991 
show that the veteran continued to receive treatment for 
Parkinson's disease.  A January 1990 record indicates a 
history of Parkinson's disease of approximately six years, 
while an April 1990 record notes a history of 6 1/2 years.  An 
October 1990 VA treatment record notes a seven-year history.  
An April 1991 record shows that this disorder had been 
present for 7 1/2 years, while records dated in October 1991 
and November 1991 reference an eight-year history of 
Parkinson's disease.  

A March 1992 VA neurological examination report showed that 
the veteran cited a history of an in-service head injury and 
exposure to Agent Orange while serving in Vietnam as a result 
of being in the area where Agent Orange had been sprayed.  
The report also noted a three to four year history of tremor 
and rigidity of the extremities.  An impression by the 
examiner showed that there were no signs of Parkinsonian 
disease, but that there were severe choreoathetoid movements 
that were the product of medication therapy.  A March 1992 VA 
psychiatric examination report listed diagnoses of dysthymia, 
secondary to Parkinson's disease; and PTSD in partial 
remission.  

A March 1986 private medical record, received by VA in August 
1992, showed that the veteran's hands were constantly shaking 
due to a low tolerance to tension; palsy of unknown etiology 
was diagnosed.

A May 1993 VA medical record noted that Parkinson's disease 
had been diagnosed since 1987.  A June 1993 VA medical record 
reported that psychiatric testing revealed the presence of 
organic brain syndrome with deteriorated performances noted 
on cognitive and memory measures and increased levels of 
emotional distress as compared to test results from 1989.  

A VA hospitalization summary dated from November 1993 to 
December 1993 showed a diagnosis of Parkinsonism requiring 
rehabilitation.  The report indicated that Parkinsonism had 
been diagnosed 6 years previously, "although his symptoms 
began 20 years ago."  Additional VA treatment records dated 
in November and December 1993 showed continuing treatment for 
Parkinson's disease.

A December 1994 private hospital record noted that the 
veteran was weak and anemic, and indicated the presence of 
Parkinson's disease.  An additional private consultation 
report dated in January 1987, and compiled in conjunction 
with the veteran's private hospitalization at that time, 
indicates that the veteran noted that he began to have the 
onset of mild tremor and some slowing of movements 
approximately one year previously.  This document was 
apparently received by VA on or after March 1995.  

A June 1995 VA psychiatric examination report noted that the 
veteran had a serious incapacitating neurological disorder, 
dementia and an organic mood disorder (depression) secondary 
to that neurological disorder, and a history of alcohol 
dependence.  The report indicated diagnoses of organic mood 
disorder, dementia due to Parkinson's disease or Huntington's 
chorea, and alcohol dependence in remission.  A VA hospital 
summary showed that the veteran was hospitalized from July to 
August 1995 with a principle diagnosis of rehabilitation for 
fall secondary to Parkinson's disease.  The report detailed 
that the veteran had a long history of tremors with increased 
problems with falls in the last four years.  

A February 1996 private psychological evaluation report 
showed that the veteran stated that he was exposed to a 
considerable amount of Agent Orange.  In addition, the 
veteran indicated that within a year of his discharge from 
service, he had developed a fine tremor in his hand; his back 
had ached all of the time, and had become very tense and 
anxious.  It further showed that the veteran stated that 
during the first year after his discharge, he had begun 
having trouble with bladder problems as well as drooling due 
to laxity in the muscles around his mouth.  The February 1996 
report also noted that the veteran's dementia and Parkinson's 
disease became much more noticeable after late 1988.  It 
indicated that "[i]t is mentioned in medical reports that the 
initial [neurologic] symptoms started within the first year 
after his discharge from the Army."  The report also listed 
diagnoses to include chronic PTSD, dementia, dysthymia, and 
Parkinson's disease.

A private hospital treatment summary showed that the veteran 
was hospitalized from October to November 1996 due to right 
lower lobe pneumonia with a secondary diagnosis of severely 
disabling Parkinson's disease.  Evidence of record includes 
the veteran's final medical treatment in January 1998, with a 
private emergency room report reflecting that he died in 
January 1998.  At a hearing held at the RO in July 1998, the 
appellant testified that physicians who had treated her 
husband had indicated that his Parkinson's disease could have 
been caused by exposure to Agent Orange.  She further stated 
that it was "just their opinion" due to the unusual nature of 
the veteran's disability.  

In an August 1998 statement, a private physician reported 
that he had treated the veteran on several occasions for 
Parkinson's disease.  The physician believed, at the time of 
treatment, that the veteran's Parkinsonism actually began 
during his period of service "since there was evidence of a 
tremor present, (sic) however, it was probably misdiagnosed 
given the unusual presentation of Parkinsonism in someone so 
young."  In addition, the physician stated that the veteran's 
PTSD aggravated his symptoms of Parkinsonism and was a 
contributing factor in the veteran's ultimate demise.

In February 1999, VA received textual material from an 
unidentified source concerning treatment for Parkinson's 
disease.  Social Security Administration (SSA) records 
obtained by VA show that the veteran filed for disability 
benefits with SSA in February 1989 and had a principal 
diagnosis of Parkinson's disease.  

In a May 2003 VA opinion, a VA physician stated that he had 
reviewed the entire claims file and noted that he had treated 
the veteran from 1988 to 1991.  The VA physician stated that 
the veteran had the onset of Parkinson's disease at a very 
early age in 1987.  It was noted in the report that the 
veteran had informed the physician in 1988 that he had first 
experienced a right upper extremity tremor five years before 
in 1983.  In the May 2003 report, the VA physician opined 
that the veteran did not have Parkinson's disease while he 
was in the military.  In addition, the physician further 
opined that any statement that PTSD aggravated the veteran's 
Parkinsonism and contributed to his demise should be 
considered "speculation".  The physician also gave the 
opinion that it is very likely that the veteran "had a 
genetic mutation, which predisposed him to the development of 
young onset Parkinson's disease".  The physician 
acknowledged that there is evidence that exposure to 
herbicides, such as Agent Orange, may be positively 
correlated with the later development of Parkinson's disease, 
but specifically noted that the positive correlation between 
herbicide exposure and later development of Parkinson's 
disease does not prove causation.  The physician stated that 
the most likely and probable major contributing factor to the 
veteran's development of Parkinson's disease was a genetic 
mutation.  However, the physician did opine that it is as 
likely as not that herbicide exposure to Agent Orange "could 
have" played a minor contributing role to the veteran's 
later development of Parkinson's disease.     

The appellant contends that Parkinson's disease, the 
immediate cause of death for her husband, was incurred in or 
aggravated by the veteran's active military service.  More 
specifically, she alleges that herbicide exposure during 
active service in Vietnam caused the veteran to develop 
Parkinson's disease.  

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2005); 38 U.S.C.A. 
§ 1116 (West 2002).  The statutory provision specifically 
covering Agent Orange is 38 U.S.C.A. § 1116. In this case, 
the appellant's claim was filed in April 1998.  On December 
27, 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (Dec. 27, 2001).  Section 201 of this 
Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2001).  

Parkinson's disease is not among the diseases listed as 
presumed due to herbicide exposure, as discussed below.  
Thus, under the law in effect prior to December 2001, the 
veteran would not be presumed to have been exposed to 
herbicides.  Under the current law, however, his service in 
Vietnam is sufficient to provide a basis for the presumption 
of herbicide exposure.

Under current law, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii) (2005).  A veteran who served in the 
Republic of Vietnam shall be presumed to have been exposed to 
herbicide.  See 38 U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e) (2005).  VA's Secretary 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); and 64 Fed. 
Reg. 59232 (1999); 67 Fed. Reg. 42600-42608 (2002).

Based on the veteran's active service in Vietnam and current 
38 U.S.C.A. § 1116, the Board presumes that the veteran was 
exposed to herbicides.  However, Parkinson's disease is not a 
condition enumerated under 38 C.F.R. § 3.309(e).  
Consequently, the appellant is not entitled to a presumption 
that the veteran's cause of death is due to herbicide 
exposure.  Without the benefit of the presumptive provisions 
of 38 C.F.R. §§ 3.307 and 3.309, the appellant must submit 
competent medical evidence establishing a connection between 
the presumed exposure to herbicides in Vietnam and the 
veteran's development of the fatal disability of Parkinson's 
disease.  The regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran or the 
appellant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994). Accordingly, the Board will proceed to evaluate the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303 (2005), including consideration of whether 
the veteran's Parkinson's disease has been linked to his 
presumed Agent Orange exposure.

Competent medical evidence of record does not show that the 
veteran suffered from Parkinson's disease due to herbicide 
exposure during active service.  Evidence of record contains 
multiple medical opinions concerning whether the veteran's 
cause of death is etiologically related to events during 
active service, specifically presumed Agent Orange exposure.  
In this case, the Board finds the May 2003 opinion of a VA 
physician to be entitled to great probative value compared to 
the December 1993 VA hospital summary notation and February 
1996 and August 1998 private treatment provider statements 
concerning whether the veteran's cause of death was incurred 
due to events during active service.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

A VA hospitalization summary dated in December 1993 noted 
that the veteran's Parkinsonism had been diagnosed 6 years 
previously, "although his symptoms began 20 years ago."  A 
February 1996 private psychological evaluation report showed 
that the veteran stated that he had been exposed to Agent 
Orange in service and then had developed a fine tremor in his 
hand and backaches within a year of his discharge from 
service.  The report further detailed that the veteran stated 
that he also began having trouble with bladder problems and 
with drooling due to laxity in the muscles around his mouth 
during the first year after his discharge.  The February 1996 
report also noted that the veteran's dementia and Parkinson's 
disease became much more noticeable after late 1988.  It 
indicated that "[i]t is mentioned in medical reports that the 
initial [neurologic] symptoms started within the first year 
after his discharge from the Army."  The report listed 
diagnoses to include chronic PTSD, dementia, dysthymia, and 
Parkinson's disease.  Both of these medical opinions are 
entitled to less probative weight on the issue in contention, 
as each are based on the veteran's and/or appellant's 
recitation of medical history.  The Board is not required to 
accept medical opinions that are based on the appellant's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995); see also Owens v. Brown, 7 Vet. App. 429 
(1995); and Swann v. Brown, 5 Vet. App. 229 (1993).  

In an August 1998 statement, a private physician opined that 
the veteran's Parkinsonism actually began during his period 
of service "since there was evidence of a tremor present, 
(sic) however, it was probably misdiagnosed given the unusual 
presentation of Parkinsonism in someone so young."  However, 
while the physician stated he was familiar with the veteran's 
symptomatology and used to treat the veteran, there is no 
indication in the August 1998 report that he reviewed the 
veteran's claims file before offering his opinion.  The Court 
has rejected medical opinions as immaterial where there was 
no indication that the physician had reviewed the claimant's 
service medical records or other relevant documents, which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993). 
 
In a May 2003 VA opinion, a VA physician stated that he had 
reviewed the entire claims file and opined that the veteran 
did not have Parkinson's disease while he was in the 
military.  The physician also gave the opinion that it is 
very likely that the veteran "had a genetic mutation, which 
predisposed him to the development of young onset Parkinson's 
disease".  While the physician acknowledged that there is 
evidence that exposure to herbicides may be positively 
correlated with the later development of Parkinson's disease, 
he specifically stated that the positive correlation between 
herbicide exposure and Parkinson's disease does not prove 
causation.  The Board finds this opinion to be entitled to 
great probative weight on the issue of whether the veteran 
developed Parkinson's disease due to herbicide exposure 
during service, as the VA physician's opinion is more 
complete and provides detailed findings that support his 
conclusions.        

The Court has returned this matter to the Board to discuss 
specifically the probative value in supporting appellant's 
claim of the portion of the VA physician's May 2003 opinion 
that states it is as likely as not that herbicide exposure to 
Agent Orange could have played a minor contributing role to 
the veteran's later development of Parkinson's disease.  This 
statement is in the context of a discussion of the 
"considerable debate" regarding the differential impact of 
genetic factors and environmental factors on the development 
of Parkinson's disease.  The physician reported that there is 
"considerable scientific information" that genetic 
mutations probably play a very significant role in young 
onset (before age 40) Parkinson's disease.  Noting that 
correlation does not prove causation, nonetheless the 
physician reported that a number of factors had been 
positively correlated with the later development of 
Parkinson's disease, the most important of which were rural 
living and the drinking of well water.  He added that there 
is evidence that exposure to herbicides, such as Agent 
Orange, may be positively correlated with the later 
development of Parkinson's disease, although this does not 
prove causation.  He concluded that the most likely and 
probable major contributing factor to the development of the 
patient's young onset Parkinson's disease was a genetic 
mutation.  He added, however, that "it is as likely as not 
that herbicide exposure to Agent Orange could have played a 
minor contributing role to the later development of his 
Parkinson's disease."

In essence, then, this last statement is to the effect that 
the evidence is in equipoise concerning whether the veteran's 
presumed herbicide exposure "could have played a minor 
contributing role" in the later development of his fatal 
Parkinson's disease, which was most probably caused by 
another factor, that is, a genetic mutation.  The Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  The possibility that it is plausible that the 
veteran's presumed Agent Orange exposure had a negligible or 
insignificant part in the development of the veteran's 
Parkinson's disease is simply too speculative or inconclusive 
a basis upon which to grant service connection for the cause 
of the veteran's death.   

The Board finds that the evidence does not support the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death.  As the evidence is not in 
equipoise concerning whether the veteran's fatal disability 
of Parkinson's disease developed due to presumed herbicide 
exposure during active service in Vietnam, the appellant's 
claim for service connection for the veteran's cause of death 
on this basis must be denied.

In this case, the competent medical evidence of record does 
not show that the veteran's fatal disability of Parkinson's 
disability was etiologically related to his period of active 
service.  The veteran's service medical records are void of 
any complaint, treatment, or diagnosis of Parkinson's 
disease.  As discussed at length above, the Board finds that 
the May 2003 VA opinion has greater probative weight than the 
additional medical opinions of record.  In addition, evidence 
of record shows that the veteran was first shown to have 
Parkinson's disease over 10 years after separation from 
service and it cannot be presumed to have been incurred 
during service under 38 C.F.R. § 3.309(a) (2005).

As the preponderance of the evidence establishes that the 
veteran's fatal disability of Parkinson's disease was not 
incurred in or aggravated by his military service, the 
appellant's claim for service connection for the veteran's 
cause of death must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In an additional contention, the appellant claimed that the 
veteran's service-connected PTSD disability was a 
contributory cause of his death from Parkinson's disease.  
Competent medical evidence of record does not support a 
conclusion that the veteran's service-connected disability of 
PTSD was a contributory cause of his death from Parkinson's 
disease.  Under 38 C.F.R. § 3.312(c) (2005), a service-
connected disability will be considered as the contributory 
cause of death when that the disability contributed 
substantially or materially to death, combined to cause 
death, or aided assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  

In this case, a private physician opined in an August 1998 
statement that the veteran's PTSD aggravated his symptoms of 
Parkinsonism and was a contributing factor in the veteran's 
ultimate demise.  In his statement the private physician 
noted that he was a resident at the VAMC in Little Rock, 
Arkansas when he had previously treated the veteran.  There 
is no notation in the physician's August 1998 statement that 
he had reviewed the evidence of record before offering a 
medical opinion.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected medical opinions as immaterial 
where there was no indication that the physician had reviewed 
the claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.

In a May 2003 VA opinion, a VA physician stated that he had 
reviewed the entire claims file and noted that he had treated 
the veteran from 1988 to 1991.  After reviewing veteran's 
entire file, the physician opined that any statement that 
PTSD aggravated the veteran's Parkinsonism and contributed to 
his demise should be considered "speculation".  The Board 
finds the VA physician's May 2003 opinion to be entitled to 
greater probative weight, as he reviewed the claims file 
before forming an opinion and then issued an opinion that any 
findings that the veteran's service-connected disability of 
PTSD was a contributory cause of his death from Parkinson's 
disease would be considered speculation.  

In addition, medical evidence of record does not show that 
PTSD was a contributory cause of death, as required under 
38 C.F.R. § 3.312(c) (2005).  Multiple VA treatment records 
and examination reports, as distinguished from the private 
physician's statement dated in August 1998 after the 
veteran's death, do not show that his service-connected PTSD 
disability contributed substantially or materially to his 
death from Parkinson's disease, combined to cause his death, 
or was found to have aided assistance to the production of 
his death.  While several treatment records note the presence 
of PTSD, none of the records show that there was a causal 
connection between the veteran's service-connected PTSD 
residuals and his Parkinson's disease.  See 38 C.F.R. 
§ 3.312(c) (2005).  

The appellant's contentions -- in her statements and in the 
July 1998 hearing transcript -- that Parkinson's disease, the 
immediate cause of her husband's death, was incurred in or 
aggravated by the veteran's active military service, and that 
the veteran's service-connected PTSD disability was a 
contributory cause of his death, are lay statements.  The 
record does not show that the appellant has the medical 
expertise that would render competent her statements as to 
the relationship between the veteran's military service, his 
service-connected disability of PTSD, and his cause of death.  
Thus, her statements alone cannot meet the burden imposed by 
38 C.F.R. § 3.312 with respect to the relationship between 
events during service, the veteran's service-connected PTSD 
disability, and the etiology of his fatal disability of 
Parkinson's disease.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2005).

In brief, the Board finds that the competent and probative 
evidence of record does not support findings that the 
veteran's cause of death from Parkinson's disease was 
incurred in or aggravated by his active military service or 
that veteran's service-connected disability of PTSD was a 
contributory cause of his death from Parkinson's disease.  
The Board therefore concludes that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of veteran's death.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2004).  Consequently, 
the appellant's claim for service connection for the 
veteran's cause of death is not warranted.

II.  Duties to Notify and Assist
 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
given to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, a substantially complete application for 
the appellant's cause of death claim was received in 1998.  
Thereafter, in an August 1998 rating decision, the RO denied 
the appellant's claim.  The Board acknowledges that the 
section 5103(a) notice was sent to the appellant after the 
RO's decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed before the 
section 5103(a) notice requirements were enacted in November 
2000.  The Court acknowledged in Pelegrini at 120 that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  

Letters dated in September 2001 and September 2003 from VA as 
well as an August 2003 supplemental statement of the case 
(SSOC) issued by the RO complied with the four notice 
requirements listed above.  To the extent that the veteran 
was not specifically advised to submit any pertinent evidence 
in her possession by the letters, she was given the text of 
38 C.F.R. § 3.159 in the August 2003 SSOC.  Consequently, she 
was aware of this provision.  

VA provided notice to the appellant after the August 1998 
rating action was promulgated.  Nevertheless, the Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.  Notice was provided by VA, 
and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed above.  Further, after the notice 
was provided, the case was readjudicated in the August 2003 
SSOC.  The appellant has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
appellant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the appellant has not shown or alleged any 
prejudice in the content or timing of the notice concerning 
this issue.  Further, the appellant submitted a December 2003 
statement asking that her appeal be returned to the Board for 
a final decision.     

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the appellant was given notice of what type of 
information and evidence was needed to substantiate her cause 
of death claim, but was not given notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for entitlement to the benefit on appeal.  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
the Board concludes that the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the veteran's death decided herein, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.   

As for VA's duty to assist the appellant, the veteran's 
available service medical records, VA outpatient and 
inpatient treatment records, records from the Social Security 
Administration, private treatment records, and VA examination 
reports have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained or attempted to be obtained.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In the July 1998 hearing 
transcript, the appellant noted that a specified VA physician 
had opined that the veteran's Parkinson's disease could have 
been caused by exposure to Agent Orange during service.  The 
Board remanded the appellant's claim in August 2001 in order 
to obtain additional development including instruction to 
secure a written opinion from the specific VA physician 
referenced by the appellant.  In the May 2003 VA opinion, an 
additional VA examiner detailed that the VA physician 
discussed above was never a staff neurologist at the VA 
Hospital in Little Rock, Arkansas and was no longer 
associated with the facility. VA has a duty to secure a 
medical examination or opinion if one is necessary to decide 
a claim for benefits.  See 38 U.S.C.A. § 5103(A)(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, the 
specified VA examiner was unavailable to offer a medical 
opinion.  However, the VA secured a medical opinion in May 
2003 from an additional VA physician instead.     

VA has satisfied its duties to inform and assist the 
appellant in this case.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of her claim or her substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2005).  There is no reasonable possibility that 
further assistance to the appellant would substantiate her 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


